Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:


  DANIEL BARRIOS,
  and other similarly situated individuals,

          Plaintiff (s),

  v.


  SPECIALIZED TOWING AND
  TRANSPORTATION, INC.,
  RAUL HERRERA, JUAN J. HERRERA,
  and RIGOBERTO HERRERA

        Defendants,
  ___________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff DANIEL BARRIOS, by and through the undersigned counsel,

  on behalf of himself and other similarly situated hereby sues Defendants SPECIALIZED

  TOWING AND TRANSPORTATION, INC., RAUL HERRERA, JUAN J. HERRERA, and

  RIGOBERTO HERRERA, individually, and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid regular and overtime wages and

          retaliation under the laws of the United States. This Court has jurisdiction pursuant to Title

          28 U.S.C. §§ 1331 and 1337 and under the Fair Labor Standards Act, as amended, 29

          U.S.C. § 201 et seq (the "FLSA" or the "Act").




                                              Page 1 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 26




     2. This Court also has jurisdiction over Plaintiff's claims under the FLSA pursuant to 29

        U.S.C. § 216 (b).

     3. Plaintiff DANIEL BARRIOS (hereinafter DANIEL BARRIOS, or Plaintiff) is a resident

        of Dade County, within the jurisdiction of this Honorable Court. Plaintiff is a covered

        employee for purposes of the Act.

     4. Defendant SPECIALIZED TOWING AND TRANSPORTATION, INC. (hereinafter

        SPECIALIZED TOWING, or Defendant) is a Florida corporation with corporate offices

        in Miami, Florida, FL, within the jurisdiction of this Court. At all times, Defendant was

        and is engaged in interstate commerce.

     5. The individual Defendants RAUL HERRERA, JUAN J. HERRERA, and RIGOBERTO

        HERRERA were and are now, the owners/partners and managers of Defendant

        Corporation SPECIALIZED TOWING. These individual Defendants were the employers

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the "Fair

        Labor Standards Act" [29 U.S.C. § 203(d)].

     6. All the actions raised in this Complaint took place within the jurisdiction of this Court.

                         ALLEGATIONS COMMON TO ALL COUNTS

     7. This cause of action is brought by Plaintiff as a collective action to recover from

        Defendants regular wages, overtime compensation, liquidated damages, costs, and

        reasonable attorney's fees under the provisions of Fair Labor Standards Act, as amended,

        29 U.S.C. § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff, and all other current

        and former employees similarly situated to Plaintiff ("the asserted class") who worked in

        excess of forty (40) hours during the material time.




                                            Page 2 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 26




     8. The asserted class for this collective action includes all current and former tow-truck

        drivers, former employees similarly situated to Plaintiff, performing non-exempted duties,

        at all premises of SPECIALIZED TOWING, in furtherance of the business of Defendants,

        and who worked more than forty hours (40) during one or more weeks within the material

        time, without being paid minimum wages and overtime hours at the rate of time and one-

        half his regular rate ("the overtime rate"), pursuant the FLSA.

     9. The material time for the claims, in this case, is the three-year period (3 years) prior to the

        date of each Plaintiff or each similarly situated individuals joining this action, as tolled or

        extended by equity of by law.

     10. Corporate Defendant SPECIALIZED TOWING is a towing company operating 24/7

        roadside assistance in Miami-Dade, Jacksonville, Tampa, and Broward, County.

        Defendant is specialized in vehicle repossessions.

     11. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA employed Plaintiff DANIEL BARRIOS as a non-exempted,

        full-time tow truck driver, from on or about 2015, through approximately February 4, 2021,

        or more than five years. However, for FLSA purposes, Plaintiff's relevant employment

        period is 141 weeks.

     12. Plaintiff was hired as a non-exempted employee to perform non-exempted work as a

        tow truck driver. During the relevant period, Plaintiff worked out of the Defendants' yard

        located at 23600 SW 132 Avenue, Homestead, Florida 33032. Plaintiff performed his work

        within the area of Dade and Broward County.

     13. Plaintiff was paid on a "commissions only" payment plan during the relevant period, with

        an established commission settlement period of 1 week.



                                             Page 3 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 26




     14. Defendants set a fixed "commission" of $50.00 for vehicle repossession towing services

        and $25.00 for regular tow away services. Plaintiff did not receive other compensation

        besides his commissions.

     15. During his employment with Defendants, Plaintiff had a mandatory, regular schedule.

        Plaintiff worked 7 days per week the night shift, from Monday to Sunday, from 7:00 PM

        to 7:00 AM (12 hours each day). Plaintiff took possession of the tow truck at 7:00 PM and

        remained driving and on-call waiting for the dispatcher's orders until 7:00 AM. Plaintiff

        worked a total of 84 hours weekly. Plaintiff was unable to take bonafide lunch periods.

     16. Plaintiff worked regularly and consistently a minimum of 84 hours weekly, he was paid

        entirely by commissions, and he was not paid for overtime hours.

     17. However, Plaintiff was not a salesman, and he did not sell anything; he was just a tow truck

        driver. Thus, the overtime sales exemption for commissioned employees Section 13 (a) (1)

        of the FLSA did not apply.

     18. During his employment with Defendants, there were too many weeks in which Plaintiff's

        total earned commissions attributed to the pay period (1 week) divided by the 84 hours

        worked did not exceed one-half times the applicable minimum wage for every hour worked

        in a workweek.

     19. As a result, the conditions of the exemption have not been met, and Section 7(i) exemption

        is not applicable. Plaintiff must be paid an overtime premium for all hours worked over 40

        in a workweek, at the overtime rate of time and one-half his regular pay rate. Plaintiff is

        owed overtime wages for the years 2018, 2019, 2020, and 2021.

     20. Furthermore, during the relevant employment period, Plaintiff earned commissions only,

        and he was not paid minimum wages for every hour worked as required by the FLSA.



                                            Page 4 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 5 of 26




        Defendants have not met the minimum wage requirements of Section 13(a)(1), and Plaintiff

        is entitled to recover also minimum wages for every hour worked during the relevant

        employment period. Plaintiff is owed minimum wages for the years 2018, 2019, 2020, and

        2021.

     21. Regardless of the Defendants' payment plan arrangements, Plaintiff was a non-exempted

        employee working 84 hours per week. He was entitled to be paid at least minimum wages

        for every hour worked and overtime wages at the rate of time and one-half the minimum

        wage rate for all hours worked in a week, as required by the Fair Labor Standard Act.

     22. Plaintiff did not clock in and out, but Defendants were able to monitor the hours worked

        by Plaintiff and other similarly situated individuals. Defendants did not keep accurate

        records of hours worked each workday, hours worked each workweek, and earnings and

        wages paid.

     23. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     24. Plaintiff was paid weekly by direct deposits, and his paystubs did not show the number of

        days and hours worked, the percentage of commissions paid, etc. Plaintiff's paystubs

        showed a fictitious number of hours worked and a fictitious wage rate.

     25. Plaintiff was not in agreement with the number of hours worked and the compensation

        received every week, and he complained to the dispatcher/supervisor, Jose Cruz, many

        times.



                                             Page 5 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 6 of 26




     26. On or about February 04, 2021, Plaintiff complained to supervisor Jose Cruz for the last

        time. Plaintiff complained about the lack of payment of minimum wages and overtime

        hours. As a result, supervisor Jose Cruz fired Plaintiff the same day.

     27. At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C.

        § § 201-209. Plaintiff and those similarly situated employees performed services and labor

        for Defendants for which Defendants made no provision to pay Plaintiff and other

        employees in the asserted class, the compensation to which they were lawfully entitled to

        all the regular and overtime hours worked within a workweek.

     28. Plaintiff DANIEL BARRIOS seeks to recover unpaid minimum wages, overtime wages

        for every hour above 40 that he worked; liquidated damages; retaliatory damages, and any

        other relief as allowable by law.

     29. Plaintiff has retained the law offices of the undersigned attorney to represent him

        individually and on behalf of the asserted class and incurred attorney's fees and costs in

        bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recover

        reasonable attorney's fees and costs.

                                     COUNT I:
                   WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     30. Plaintiff DANIEL BARRIOS re-adopts every factual allegation stated in paragraphs 1-29

        above as if set out in full herein.

     31. This cause of action is brought by Plaintiff as a collective action to recover from

        Defendants overtime compensation, liquidated damages, costs, and reasonable attorney's

        fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et

        seq (the "FLA or the "ACT"), on behalf of Plaintiff and all other current and former



                                              Page 6 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 7 of 26




        employees similarly situated to Plaintiff ("the asserted class") and who worked in excess

        of forty (40) hours during one or more weeks on or after May 2018, (the "material time")

        without being compensated "at a rate not less than one and a half times the regular rate at

        which he is employed."

     32. Defendants engaged in a widespread pattern and practice of violating the Fair Labor

        Standards Act, as described in this Collective Action Complaint.

     33. The Employer SPECIALIZED TOWING was engaged in interstate commerce as defined

        in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a towing

        company that has more than two employees directly and recurrently engaged in interstate

        commerce. At all times pertinent to this Complaint, the Employer/Defendant obtains and

        solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses

        telephonic transmissions going over state lines to do its business, transmits funds outside

        the State of Florida. Upon information and belief, the annual gross revenue of the

        Employers/Defendant was always material hereto more than $500,000 per annum. By

        reason of the foregoing, Defendant's business activities involve those to which the Fair

        Labor Standards Act applies. Therefore, there is enterprise coverage.

     34. Plaintiff was employed by an enterprise engaged in interstate commerce. Through his daily

        activities, Plaintiff and other employees similarly situated regularly and recurrently

        participated in interstate commerce by handling and working with goods and materials that

        were moved across State lines at any time during the business. Therefore, there is

        individual coverage.

     35. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA employed Plaintiff DANIEL BARRIOS as a non-exempted,



                                           Page 7 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 8 of 26




        full-time tow truck driver, from on or about 2015, through approximately February 4, 2021,

        or more than five years. However, for FLSA purposes, Plaintiff's relevant employment

        period is 141 weeks.

     36. Plaintiff was hired as a non-exempted employee to perform non-exempted work as a

        tow truck driver.

     37. During the relevant period, Plaintiff was paid on a "commissions only" payment plan, with

        an established commission settlement period of 1 week.

     38. Defendants set a fixed "commission" of $50.00 for vehicle repossession towing services

        and $25.00 for regular tow away services. Plaintiff did not receive other compensation

        besides his commissions.

     39. During his time of employment with Defendants, Plaintiff had a mandatory, regular

        schedule. Plaintiff worked 7 days per week the night shift, from Monday to Sunday, from

        7:00 PM to 7:00 AM (12 hours each day). Plaintiff worked a total of 84 hours weekly.

        Plaintiff was unable to take bonafide lunch periods.

     40. Plaintiff worked regularly and consistently a minimum of 84 hours weekly, he was paid

        entirely by commissions, he was not paid minimum wages, and he was not paid for

        overtime hours.

     41. However, Plaintiff was not a salesman, and he did not sell anything. He was just a tow

        truck driver. Thus, the overtime sales exemption for commissioned employees Section 13

        (a) (1) of the FLSA is not applicable.

     42. During his employment with Defendants, there were too many weeks in which Plaintiff's

        total earned commissions attributed to the pay period (1 week) divided by the 84 hours




                                           Page 8 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 9 of 26




        worked did not exceed one-half times the applicable minimum wage for every hour worked

        in a workweek.

     43. As a result, the conditions of the exemption have not been met, and Section 7(i) exemption

        is not applicable. Plaintiff must be paid an overtime premium for all hours worked over 40

        in a workweek, at the overtime rate of time and one-half his regular pay rate. Plaintiff is

        owed overtime wages for the years 2018, 2019, 2020, and 2021.

     44. Plaintiff did not clock in and out, but Defendants were able to monitor the hours worked

        by Plaintiff and other similarly situated individuals. Defendants did not keep accurate

        records of hours worked each workday, hours worked each workweek, and earnings and

        wages paid.

     45. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked over forty (40), in

        violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     46. Plaintiff was paid weekly by direct deposits, and his paystubs did not show the number of

        days and hours worked, the percentage of commissions paid, etc. Plaintiff's paystubs

        showed a fictitious number of hours worked and a fictitious wage rate.

     47. The records, if any, concerning the number of hours worked by Plaintiff and those

        similarly situated, and the compensation paid to such employees should be in the

        possession and custody of Defendants. However, Defendants did not maintain accurate

        time records of hours worked by Plaintiff and other employees upon information and belief.

     48. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.



                                             Page 9 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 10 of 26




     49. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     50. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

        the filing of this Complaint, Plaintiff's good faith estimate of unpaid overtime wages is as

        follows:

         *Please note that these amounts are based on a preliminary calculation and that these
          figures could be subject to modification as discovery could dictate.
         *Florida's minimum wage is higher than the federal minimum wage. As per FLSA
          regulations, the higher minimum wage applies.

            a. Total amount of alleged unpaid O/T wages:

               Seventy-Eight Thousand Six Hundred Ninety-Nine Dollars and 28/100
               ($78,699.28)

            b. Calculation of such wages:

               Total period of employment: More than 5 years weeks
               Total relevant weeks: 141 weeks
               Total hours worked: 84 hours weekly
               Total O/T hours: 44 O/T hours weekly
               Total unpaid O/T hours: 44 O/T hours.

               1.- Overtime 2018
               Relevant weeks: 32 weeks
               Unpaid O/T hours: 44 hours.
               Fl Minimum wage: $8.25 x 1.5=$12.38
               O/T rate: $12.38 an hour

               O/T rate $12.38 x 44 O/T hours=$544.72 weekly x 32 weeks=$17,431.04

               2.- Overtime 2019
               Relevant weeks: 52 weeks
               Unpaid O/T hours: 44 hours.
               Fl Minimum wage: $8.46 x 1.5=$12.69
               O/T rate: $12.69 an hour

               O/T rate $12.69 x 44 O/T hours=$558.36 weekly x 52 weeks=$29,034.72



                                           Page 10 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 11 of 26




               3.- Overtime 2020
               Relevant weeks: 52 weeks
               Unpaid O/T hours: 44 hours.
               Fl Minimum wage: $8.56 x 1.5=$12.84
               O/T rate: $12.38 an hour

               O/T rate $12.84 x 44 O/T hours=$564.96 weekly x 52 weeks=$29,377.92

               4.- Overtime 2021
               Relevant weeks: 5 weeks
               Unpaid O/T hours: 44 hours.
               Fl Minimum wage: $8.65 x 1.5=$12.98
               O/T rate: $12.98 an hour

               O/T rate $12.98 x 44 O/T hours=$571.12 weekly x 5 weeks=$2,855.60

               Total #1, #2, #3, and #4: $78,699.28

            c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid overtime wages.

     51. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly situated performed services and

        worked more than the maximum hours provided by the Act. Still, no provision was made

        by the Defendants to properly pay them at the rate of time and one-half for all hours worked

        over forty hours (40) per workweek as provided in said Act.

     52. Defendants knew and showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly situated these overtime wages since the commencement

        of Plaintiff's and those similarly-situated employee's employment with Defendants as set

        forth above. Plaintiff and those similarly situated are entitled to recover double damages.

     53. At times mentioned, individual Defendants RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA were and are now the owners/partners and managers of



                                           Page 11 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 12 of 26




          SPECIALIZED TOWING. Defendants RAUL HERRERA, JUAN J. HERRERA, and

          RIGOBERTO HERRERA were the employers of Plaintiff and others similarly situated

          within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

          These individual Defendants acted directly in the interests of SPECIALIZED TOWING

          concerning its employees, including Plaintiff and others similarly situated. Defendants

          RAUL HERRERA, JUAN J. HERRERA, and RIGOBERTO HERRERA had financial and

          operational control of the business, provided Plaintiff with his work schedule, and they are

          jointly and severally liable for Plaintiff's damages.

      54. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

          RIGOBERTO HERRERA willfully and intentionally refused to pay Plaintiff overtime

          wages at the rate of time and one-half his regular rate, as required by the law of the United

          States and remain owing Plaintiff these overtime wages since the commencement of

          Plaintiff's employment with Defendants as set forth above.

      55. Plaintiff has retained the law offices of the undersigned attorney to represent him

          individually and on behalf of the asserted class and incurred attorney's fees and costs in

          bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recover

          reasonable attorney's fees and costs.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff DANIEL BARRIOS and those similarly situated respectfully requests

   that this Honorable Court:

          A. An order, at the earliest possible time, allowing Plaintiff to give notice of this collective

              action to all tow truck drivers and all similarly situated employees who are presently,

              or have at any time from August 2016, up through and including the date of this Court's



                                              Page 12 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 13 of 26




              issuance of Court-Supervised Notice worked at SPECIALIZED TOWING (or that the

              Court issue such notice). Such notice shall inform them that this civil action has been

              filed, of the nature of the action, and of their right to join this lawsuit if they believe

              they were denied proper wages;

          B. Enter judgment for Plaintiff DANIEL BARRIOS and other similarly situated

              individuals and against the Defendants SPECIALIZED TOWING, RAUL HERRERA,

              JUAN J. HERRERA, and RIGOBERTO HERRERA based on Defendants' willful

              violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

          C. Award Plaintiff DANIEL BARRIOS actual damages in the amount shown to be due

              for unpaid overtime compensation for hours worked in excess of forty weekly, with

              interest; and

          D. Award Plaintiff an equal amount in double damages/liquidated damages; and

          E. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          F. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff DANIEL BARRIOS demands trial by jury of all issues triable as of right by jury.




                                  COUNT II:
       F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                  PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS




                                              Page 13 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 14 of 26




     56. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-29 of this Complaint

        as if set out in full herein.

     57. The Employer SPECIALIZED TOWING was engaged in interstate commerce as defined

        in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a towing

        company that has more than two employees directly and recurrently engaged in interstate

        commerce. At all times pertinent to this Complaint, the Employer/Defendant obtains and

        solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses

        telephonic transmissions going over state lines to do its business, transmits funds outside

        the State of Florida. Upon information and belief, the annual gross revenue of the

        Employers/Defendant was always material hereto more than $500,000 per annum. By

        reason of the foregoing, Defendant's business activities involve those to which the Fair

        Labor Standards Act applies. Therefore, there is enterprise coverage.

     58. Plaintiff was employed by an enterprise engaged in interstate commerce and through his

        daily activities, Plaintiff and other employees similarly situated regularly and recurrently

        participated in interstate commerce, by handling and working with goods and materials

        that were moved across State lines at any time during the business. Therefore, there is

        individual coverage.

     59. This action is brought by the Plaintiff to recover from the Employer unpaid minimum

        wages, as well as an additional amount as liquidated damages, costs, and reasonable

        attorney's fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

        provisions of 29 U.S.C. §206. U.S.C. §206 states, "Every Employer shall pay to each of

        his employees who in any workweek is engaged in commerce or in the production of goods




                                           Page 14 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 15 of 26




        for commerce, or is employed in an enterprise engaged in commerce or in the production

        of goods for commerce, wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

                (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

                (B) $6.55 an hour, beginning 12 months after that 60th day; and

                (C) $7.25 an hour, beginning 24 months after that 60th day.

     60. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA employed Plaintiff DANIEL BARRIOS as a non-exempted, full

        time tow truck driver, from on or about 2015, through approximately February 4, 2021, or

        more than 5 years. However, for FLSA purposes, Plaintiff's relevant employment period is

        141 weeks.

     61. During the relevant period, Plaintiff was paid on a "commissions only" payment plan, with

        an established commission settlement period of 1 week.

     62. Defendants set a fixed "commission" of $50.00 for vehicle repossession towing services

        and $25.00 for regular tow away services. Plaintiff did not receive other compensation

        besides his commissions.

     63. Plaintiff had a mandatory, regular schedule. Plaintiff worked 7 days per week the night

        shift, from Monday to Sunday, from 7:00 PM to 7:00 AM (12 hours each day), a total of

        84 hours.

     64. Plaintiff worked regularly and consistently a minimum of 84 hours weekly, he was paid

        entirely by commissions, and he was not paid for every hour worked as required by the

        FLSA.




                                          Page 15 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 16 of 26




     65. However, Plaintiff was not a salesman, and he did not sell anything. He was just a tow

        truck driver. Thus, the overtime sales exemption for commissioned employees Section 13

        (a) (1) of the FLSA did not apply.

     66. During his employment with Defendants, there were too many weeks in which Plaintiff's

        total earned commissions attributed to the pay period (1 week) divided by the 84 hours

        worked did not exceed one-half times the applicable minimum wage for every hour worked

        in a workweek.

     67. As a result, the conditions of the exemption have not been met, and Section 7(i) exemption

        is not applicable. Defendants have not met the minimum wage requirements of Section

        13(a)(1), and Plaintiff is entitled to recover minimum wages for every hour worked during

        the relevant employment period.

     68. There is a substantial number of hours that were not compensated at any rate, not even the

        minimum wage rate established by the FLSA. Plaintiff is owed minimum wages for the

        years 2018, 2019, 2020, and 2021.

     69. Plaintiff did not clock in and out, but Defendants were able to monitor the hours worked

        by Plaintiff and other similarly situated individuals. Defendants did not keep accurate

        records of hours worked each workday, hours worked each workweek, and earnings and

        wages paid.

     70. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

        Fair Labor Standards Act, 29 U.S.C. §206, et seq.

     71. Plaintiff was paid weekly by direct deposits, and his paystubs did not show the number of

        days and hours worked, the percentage of commissions paid, etc. Plaintiff's paystubs

        showed a fictitious number of hours worked and a fictitious wage rate.



                                             Page 16 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 17 of 26




     72. The records, if any, concerning the number of hours worked by Plaintiff and all other

        employees and the compensation paid to such employees should be in the possession and

        custody of Defendants.      However, upon information and belief, Defendants did not

        maintain accurate and complete time records of hours worked by Plaintiff and other

        similarly situated individuals.

     73. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     74. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendants violated the Posting requirements of

        29 U.S.C. § 516.4.

     75. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

        the filing of this Complaint, the Plaintiff's good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.
         Florida's minimum wage is higher than the federal minimum wage. As per FLSA
        regulations, the higher minimum wage applies.

            a. Total amount of alleged unpaid wages:

               Forty-Seven Thousand Six Hundred Ninety-One Dollars and 60/100 ($47,691.60)

            b. Calculation of such wages:

                Total period of employment: More than 5 years weeks
                Total relevant weeks: 141 weeks
                Total number of unpaid hours: 40 hours weekly

                1.- Minimum wages 2018
                Relevant weeks: 32 weeks
                Unpaid hours: 40 hours weekly.
                Fl Minimum wage 2018: $8.25



                                           Page 17 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 18 of 26




               Fl minimum wage rate $8.25 x 40 hours=$330.00 weekly x 32 weeks=$10,560.00

               2.- Minimum wages 2019
               Relevant weeks: 52 weeks
               Unpaid hours: 40 hours weekly.
               Fl Minimum wage 2019: $8.46

               Fl minimum wage rate $8.46 x 40 hours=$338.40 weekly x 52 weeks=$17,596.80

               3.- Minimum wages 2020
               Relevant weeks: 52 weeks
               Unpaid hours: 40 hours weekly.
               Fl Minimum wage 2020: $8.56

               Fl minimum wage rate $8.56 x 40 hours=$342.40 weekly x 52 weeks=$17,804.80

               4.- Minimum wages 2021
               Relevant weeks: 5 weeks
               Unpaid hours: 40 hours weekly.
               Fl Minimum wage 2021: $8.65

               Fl minimum wage rate $8.65 x 40 hours=$346.00 weekly x 5 weeks=$1,730.00

               Total #1, #2, #3, and #4: $47,691.60

            c. Nature of wages:

               This amount represents unpaid minimum wages at the Florida minimum wage rate.

     76. The Defendants unlawfully failed to pay minimum wages to Plaintiff. Plaintiff seeks to

        recover for minimum wage violations accumulated during his relevant time of

        employment.

     77. The Defendants knew and showed reckless disregard of the provisions of the Act

        concerning the payment of minimum wages as required by the Fair Labor Standards Act

        and remain owing Plaintiff these minimum wages.

     78. At times mentioned, individual Defendants RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA were and are now the owners/partners and managers of



                                         Page 18 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 19 of 26




         SPECIALIZED TOWING. Defendants RAUL HERRERA, JUAN J. HERRERA, and

         RIGOBERTO HERRERA were the employers of Plaintiff and others similarly situated

         within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

         These individual Defendants acted directly in the interests of SPECIALIZED TOWING

         concerning its employees, including Plaintiff and others similarly situated. Defendants

         RAUL HERRERA, JUAN J. HERRERA, and RIGOBERTO HERRERA had financial and

         operational control of the business, provided Plaintiff with his work schedule and they are

         jointly and severally liable for Plaintiff's damages.

      79. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

         RIGOBERTO HERRERA willfully and intentionally refused to pay Plaintiff minimum

         wages as required by the law of the United States, and remain owing Plaintiff these

         minimum wages as set forth above.

      80. Plaintiff has retained the law offices of the undersigned attorney to represent him

         individually and on behalf of the asserted class and incurred attorney's fees and costs in

         bringing this action. Pursuant to 29 U.S.C § 216 (b), Plaintiff is entitled to recover

         reasonable attorney's fees and costs.

                                          PRAYER FOR RELIEF

   WHEREFORE, Plaintiff DANIEL BARRIOS respectfully requests that this Honorable Court:

         A. An order, at the earliest possible time, allowing Plaintiff to give notice of this collective

            action to all tow truck drivers and all similarly situated employees who are presently, or

            have at any time from August 2016, up through and including the date of this Court's

            issuance of Court-Supervised Notice worked at SPECIALIZED TOWING (or that the

            Court issue such notice). Such notice shall inform them that this civil action has been



                                              Page 19 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 20 of 26




              filed, of the nature of the action, and of their right to join this lawsuit if they believe

              they were denied proper wages;

          B. Enter judgment for Plaintiff and against the Defendants SPECIALIZED TOWING,

              RAUL HERRERA, JUAN J. HERRERA, and RIGOBERTO HERRERA based on

              Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

              and other Federal Regulations; and

          C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wages, with interest; and

          D. Award Plaintiff an equal amount in double damages/liquidated damages; and

          E. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          F. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                             JURY DEMAND

   Plaintiff DANIEL BARRIOS and those similarly situated demand trial by a jury of all issues

   triable as of right by a jury.

                                 COUNT III:
          FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                   RETALIATION; AGAINST ALL DEFENDANTS

       81. Plaintiff DANIEL BARRIOS re-adopts every factual allegation as stated in paragraphs 1-

           29 of this Complaint as if set out in full herein.

       82. The Employer SPECIALIZED TOWING was engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a towing

           company that has more than two employees directly and recurrently engaged in interstate

           commerce. At all times pertinent to this Complaint, the Employer/Defendant obtains and



                                               Page 20 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 21 of 26




        solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses

        telephonic transmissions going over state lines to do its business, transmits funds outside

        the State of Florida. Upon information and belief, the annual gross revenue of the

        Employers/Defendant was always more than $500,000 per annum. By reason of the

        foregoing, Defendant's business activities involve those to which the Fair Labor Standards

        Act applies. Therefore, there is enterprise coverage.

     83. Plaintiff was employed by an enterprise engaged in interstate commerce. Through his daily

        activities, Plaintiff and other employees similarly situated regularly and recurrently

        participated in interstate commerce by handling and working with goods and materials that

        were moved across State lines at any time during the business. Therefore, there is

        individual coverage.

     84. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

     85. 29 U.S.C. § 206 (a) (1) states, "….an Employer must pay a minimum wage of $5.15/hr. to

        an employee who is engaged in commerce...." [29 U.S.C. § 206 (a) (1)].

     86. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— "to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......"

     87. Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA employed Plaintiff DANIEL BARRIOS as a non-exempted, full

        time tow truck driver, from on or about 2015, through approximately February 4, 2021, or



                                             Page 21 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 22 of 26




        more than 5 years. However, for FLSA purposes, Plaintiff's relevant employment period is

        141 weeks.

     88. During his employment with Defendants, Plaintiff had a mandatory, regular schedule.

        Plaintiff worked 7 days per week the night shift, from Monday to Sunday, from 7:00 PM

        to 7:00 AM (12 hours each day). Plaintiff worked 84 hours weekly, and he was unable to

        take bonafide lunch periods.

     89. During the relevant period, Plaintiff was paid on a "commissions only" payment plan, with

        an established commission settlement period of 1 week.

     90. Defendants set a fixed "commission" of $50.00 for vehicle repossession towing services

        and $25.00 for regular tow away services. Plaintiff did not receive other compensation

        besides his commissions.

     91. However, Plaintiff was not a salesman, and he did not sell anything. He was just a tow

        truck driver. Thus, the overtime sales exemption for commissioned employees Section 13

        (a) (1) of the FLSA did not apply.

     92. Plaintiff worked regularly and consistently a minimum of 84 hours weekly, he was paid

        entirely by commissions, he was not paid for every hour worked, and he was not paid for

        overtime hours, in violation of the minimum wage and overtime requirements of the FLSA.

     93. Plaintiff did not clock in and out, but Defendants were able to monitor the hours worked

        by Plaintiff and other similarly situated individuals. Defendants did not keep accurate

        records of hours worked each workday, hours worked each workweek, and earnings and

        wages paid.

     94. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),



                                             Page 22 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 23 of 26




        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     95. 24.     Plaintiff was paid weekly by direct deposits, and his paystubs did not show the

        number of days and hours worked, the percentage of commissions paid, etc. Plaintiff's

        paystubs showed a fictitious number of hours worked and a fictitious wage rate.

     96. Plaintiff was not in agreement with the number of hours worked and the compensation

        received every week, and he complained to the dispatcher/supervisor, Jose Cruz, many

        times.

     97. These complaints constituted protected activity under 29 U.S.C. 215(a)(3).

     98. On or about February 04, 2021, Plaintiff complained to supervisor Jose Cruz for the last

        time. Plaintiff complained about the lack of payment of minimum wages and overtime

        hours.

     99. This Complaint constituted protected activity under 29 U.S.C. 215(a)(3).

     100.        However, as a direct response to Plaintiff's complaints about minimum wages and

        overtime payment, supervisor Jose Cruz fired Plaintiff the same day.

     101.        At all times during his employment, Plaintiff performed his work satisfactorily.

        There was no reason other than a retaliatory action to terminate Plaintiff's employment with

        Defendant.

     102.        At times mentioned, individual Defendants RAUL HERRERA, JUAN J.

        HERRERA, and RIGOBERTO HERRERA were and are now the owners/partners and

        managers of SPECIALIZED TOWING.                Defendants RAUL HERRERA, JUAN J.

        HERRERA, and RIGOBERTO HERRERA were the employers of Plaintiff and others



                                           Page 23 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 24 of 26




        similarly situated within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29

        U.S.C. § 203(d)]. These individual Defendants acted directly in the interests of

        SPECIALIZED TOWING concerning its employees, including Plaintiff and others

        similarly situated.     Defendants RAUL HERRERA, JUAN J. HERRERA, and

        RIGOBERTO HERRERA had financial and operational control of the business, provided

        Plaintiff with his work schedule, and they are jointly and severally liable for Plaintiff's

        damages.

     103.      The termination of Plaintiff DANIEL BARRIOS by the Defendants was directly

        and proximately caused by Defendants' unjustified retaliation against Plaintiff because of

        his complaints about overtime payment and regular wages, in violation of Federal Law.

     104.      Moreover, Plaintiff's termination came just in temporal proximity after Plaintiff's

        participation in protected activity.

     105.      Defendants SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA,

        and RIGOBERTO HERRERA willfully and maliciously retaliated against Plaintiff

        DANIEL BARRIOS by engaging in a retaliatory action that was materially adverse to a

        reasonable employee, and with the purpose to dissuade Plaintiff from exercising his rights

        under 29 U.S.C. 215(a)(3).

     106.      The motivating factor which caused Plaintiff DANIEL BARRIOS to be fired from

        the business, as described above, was his Complaint seeking his regular and overtime

        wages from the Defendants. In other words, Plaintiff would not have been fired but for his

        complaints regarding regular and overtime wages.

     107.      The Defendants' adverse actions against Plaintiff DANIEL BARRIOS were in

        direct violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been damaged.



                                               Page 24 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 25 of 26




      108.       Plaintiff DANIEL BARRIOS has retained the law offices of the undersigned

          attorney to represent him in this action and is obligated to pay a reasonable attorney's fees

          and costs.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff DANIEL BARRIOS respectfully requests that this Honorable Court:

         A. Enter judgment declaring that the firing of Plaintiff DANIEL BARRIOS by Defendants

             SPECIALIZED TOWING, RAUL HERRERA, JUAN J. HERRERA,                                    and

             RIGOBERTO HERRERA was an unlawful act of retaliation in violation of 29 U.S.C.

             215 (a) (3).

         B. Enter judgment against Defendants SPECIALIZED TOWING, RAUL HERRERA,

             JUAN J. HERRERA, and RIGOBERTO HERRERA awarding Plaintiff DANIEL

             BARRIOS liquidated damages in an amount equal to the amount awarded as

             consequential damages;

         C. For all back wages from the date of discharge to the present date and an equal amount

             of back wages as liquidated damages

         D. Enter judgment awarding Plaintiff reasonable attorney's fees and costs of this suit; and

         E. Grant such other and further relief as this Court deems necessary and proper.

                                           JURY DEMAND

   Plaintiff DANIEL BARRIOS demands trial by jury of all issues triable as of right by jury.



  DATED: May 31, 2021

                                                    Respectfully submitted,

                                                    By: _/s/ Zandro E. Palma____
                                                    ZANDRO E. PALMA, P.A.

                                             Page 25 of 26
Case 1:21-cv-22012-KMM Document 1 Entered on FLSD Docket 05/31/2021 Page 26 of 26




                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 26 of 26
